Citation Nr: 0525745	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  98-06 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for a claimed 
disability manifested by nosebleeds.  

2.  Entitlement to service connection for the claimed 
residuals of pneumonia.  




REPRESENTATION

Veteran represented by:	The American Legion





ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from September 1980 to 
January 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

In January 2004, the Board remanded this case to the RO for 
further development of the evidence and other action.  



FINDINGS OF FACT

1.  The veteran is not shown to be suffering from a chronic 
disorder manifested by nosebleeds.  

2.  The veteran is not shown to be suffering from residual 
manifestations due to an episode of pneumonia in service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by nosebleeds due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The veteran is not shown to have residual disability due 
to pneumonia was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, and the Board notes that the veteran elected 
to forego his right to a hearing.  

Further, by an August 1997 Statement of the Case; the 
November 2001, February 2003, and April 2005 letters; and the 
September 2000 and June 2005 Supplemental Statements of the 
Case, he and his representative have been notified of the 
evidence needed to establish the benefits sought.  

Further, via the letters and the June 2005 Supplemental 
Statement of the Case, he was told to submit all relevant 
evidence in his possession, apprised of VA's duty to assist 
his in obtaining evidence, and advised regarding his and VA's 
respective responsibilities as to securing evidence.  The 
veteran has also been afforded relevant VA medical 
examinations in furtherance of his claim.  

Consequently, the Board concludes that VA's statutory duties 
to provide notice and assistance to the veteran have been 
satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The service medical records are silent with respect to 
residuals of pneumonia or a disability manifested by 
nosebleeds.  

On December 1996 VA medical examination, a history of 
pneumonia was noted.  

On May 2004 VA medical examination, the veteran complained of 
having nosebleeds occurring approximately once a month.  He 
reported that, in the past, his nosebleeds occurred 
immediately before migraine headaches.  

The veteran denied having any civilian treatment for 
nosebleeds.  He had had no referral for ear, nose and throat 
(ENT) treatment.  He had undergone no nasal packing for 
control of nosebleeds as a civilian.  

Regarding pneumonia, the veteran recounted receiving 
treatment for such in 1990, during service.  The veteran 
reported suffering two upper respiratory infections per year 
that he considered to be residuals of pneumonia.  

In the previous year, however, the veteran reported having 
had only one respiratory infection.  He denied 
hospitalizations for pneumonia.  The veteran was not 
suffering from an upper respiratory infection on examination.  

The examiner noted that there was no documentation of recent 
treatment for nosebleeds or ongoing care for nosebleeds.  
There was no evidence to establish nosebleeds as a 
disability.  

The examiner indicated that pneumonia was generally an acute 
condition that resolved without sequelae.  There was no 
evidence of sequelae of pneumonia in the veteran's case.  

An X-ray study of the chest was within normal limits.  The 
veteran was not on any pulmonary medication.  

Furthermore, according to the examiner, upper respiratory 
infections were common occurrences, and a causal relationship 
between the veteran's episodic upper respiratory infections 
and remote history of pneumonia could not be established.  




Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

The veteran is not shown by the medical evidence to have 
current disability manifested by nosebleeds.  In the absence 
of a present disability, service connection cannot be 
granted.  38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  
Thus, service connection for a disability manifested by 
nosebleeds is denied.  

The veteran is not shown to be suffering from residuals of 
pneumonia.  Indeed, the May 2004 VA examiner found no causal 
link between the veteran's infrequent upper respiratory 
infections and a history of pneumonia in service.  There were 
no other residuals of pneumonia noted.  

In the absence of a present disability, service connection 
cannot be granted.  Id.  Because no residuals of pneumonia 
can be found, service connection for residuals of pneumonia 
must be denied.  

The Board notes that the veteran has sought no medical 
treatment for nosebleeds and was not referred for such 
treatment.  Pneumonia, according to the examiner, was usually 
an acute occurrence that did not lead to residual 
complications.  

The Board further observes that the veteran's own opinions 
regarding the nature and etiology of his alleged disabilities 
are not ones upon which the Board may rely, as the veteran is 
not shown to have any particular medical expertise.  
Espiritu, supra.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claims.  Pursuant to a comprehensive 
medical examination in May 2004, a VA examiner opined that 
the veteran did not suffer from a disability manifested by 
nosebleeds or the residuals of pneumonia.  There is no 
medical evidence to the contrary.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt rule is not for application 
regarding either issue on appeal.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C. § 5107.  



ORDER

Service connection for a disability manifested by nosebleeds 
is denied.  

Service connection for the residuals of pneumonia is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


